United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Youngstown, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-309
Issued: April 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 24, 2014 appellant, through counsel, filed a timely appeal from a
November 3, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant sustained a recurrence of disability beginning
December 14, 2013 causally related to his August 23, 2003 employment injury; and (2) whether
OWCP properly denied surgical authorization.
FACTUAL HISTORY
On August 27, 2003 appellant, then a 38-year-old customer service support supervisor,
filed a traumatic injury claim alleging that on August 23, 2003 he injured the left side of his
1

5 U.S.C. § 8101 et seq.

neck, shoulder, arm, and back when the vehicle in which he was riding was rear ended. OWCP
accepted the claim for cervical, thoracic, and lumbar strain and a recurrent abdominal herniation.
On November 3, 2003 appellant underwent incisional herniorrhaphies times two and a
small bowel resection. He returned to part-time employment on January 4, 2004 and to his usual
employment on February 25, 2004.2
Appellant received treatment after his injury from Dr. Arthur W. Duran, an osteopath
who is Board-certified in family medicine.3 On April 25, 2013 Dr. Duran evaluated appellant for
right arm pain. He stated:
“This is revolving back from a work[ers’] comp[ensation] injury back in 2003.
[Appellant] was diagnosed with cervical disc disease with significant nerve root
compression at the C6-7 dermatome. He was sent for epidurals, he had complete
resolution of his pain, this was approximately two years ago. [Appellant] now has
recurrent symptoms, exactly the same as they were in 2011. He has neck pain
with pain radiating into the right arm along the C6-7 dermatome with some
decreased grip strength and weakness into the right hand.”
Dr. Duran diagnosed cervical disc disease with C6-7 cervical radiculopathy. He stated, “I do
believe [that] this is a direct result of [appellant’s] motor vehicle accident back from 2003 and
should be included under work[ers’] compensation.”
On July 18, 2013 Dr. Duran noted that appellant had undergone a series of epidurals, but
continued to experience pain, numbness, and weakness of the C6-7 dermatome in the right arm.
He diagnosed “[c]ervical disc disease with nerve root compression, C6-7 with severe intractable
pain.”
An MRI scan study of the cervical spine performed on July 31, 2013 showed moderate
diffuse degenerative disc and joint disease with mild spinal stenosis at C6-7 and nerve root
compression at C5-6.
On October 28, 2013 Dr. Keith L. Jackson, an orthopedic surgeon, evaluated appellant
for right hand and neck pain, and tingling and numbness in three fingers of the right hand for

2

In impairment evaluations dated December 18, 2006 and April 3, 2007, Dr. Robert P. Durning, a Board-certified
orthopedic surgeon, diagnosed neck pain, mild left C7 nerve root dysfunction, and decreased left shoulder
movement. By decision dated September 18, 2007, OWCP granted appellant a schedule award for a three percent
permanent impairment of the left upper extremity.
3

In a report dated October 3, 2003, Dr. Duran diagnosed a recurrent abdominal wall herniation and cervical
radiculopathy from a “whiplash-type injury of the cervical spine” due to the August 23, 2003 motor vehicle
accident. On January 19, 2007 he noted that subsequent to his accident appellant experienced “chronic neck, pain,
intermittent headaches as well as restricted range of motion.” Dr. Duran related that a cervical magnetic resonance
imaging (MRI) scan study showed a C3-4 disc protrusion and a mild disc bulge at C5-6 “with bilateral spur
formation producing mild ventral flattening of the thecal sac.” He recommended chiropractic treatment. On
July 20, 2011 Dr. Duran diagnosed improved cervical radiculopathy after epidural injections and lumbar
radiculopathy.

2

10 years following a motor vehicle accident. He noted that appellant obtained pain management
with steroid injections, but that the effectiveness of this treatment was diminishing.
In a report dated October 28, 2013, Dr. James D. Kang, a Board-certified orthopedic
surgeon, discussed appellant’s history of a motor vehicle accident 10 years ago. He
recommended a laminectomy and fusion at C3-7.
On November 8, 2013 OWCP received a request to authorize a cervical laminectomy and
fusion.
In a report dated November 21, 2013, Dr. Duran reviewed Dr. Kang’s recommendation
for surgery. He diagnosed radiculopathy of the right arm due to C5-6 and C6-7 disc
degeneration. Dr. Duran stated, “I do believe that all nonoperative measurements have been
exhausted and [appellant’s] only step left is that of surgical intervention.” He further opined, “I
do believe that [appellant’s] cervical disc disease is a direct result of his motor vehicle accident
in 2003 and that truly this is [his] only option at this point in time. I do feel the surgery is
medically necessary….”
On November 27, 2013 OWCP referred appellant to Dr. Manhal Ghanma, a Boardcertified orthopedic surgeon, for a second opinion evaluation.
On December 8, 2013 Dr. Duran advised that appellant was disabled from November 24
to December 24, 2013 due to his August 23, 2003 work injury.
In a report dated December 19, 2013, Dr. Ghanma noted that appellant was a passenger in
the back seat of a Ford Focus that was rear-ended by a Chevy Suburban going about 50 to 60
miles an hour. Appellant had to be cut out of the totaled vehicle. Dr. Ghanma diagnosed
resolved cervical, thoracic, and lumbar strains and resolved recurrent abdominal herniations due
to appellant’s August 23, 2003 motor vehicle accident. He noted:
“It is difficult to relate [appellant’s] current cervical spinal stenosis to the work
injury of his claim, since he likely developed this independent of the work injury.
A cervical sprain alone would not likely have resulted in cervical spinal stenosis
10 years after a neck injury.
“There are some older studies that indicate that individuals with similar injury
may have a slightly higher likelihood of developing spinal stenosis than those
without such injury. However, these studies were completed 30 and 40 years ago,
and would not stand up to the current scrutiny for peer-reviewed medical
materials.”
Dr. Ghanma found that the cervical fusion from C3 to C6 was warranted, but not as a result of
the employment injury. He opined that appellant could perform his usual employment.
On December 31, 2013 appellant filed a claim for compensation from December 14
to 27, 2013.

3

By letter dated January 3, 2014, OWCP provided Dr. Duran with a copy of Dr. Ghanma’s
report and requested that he address whether he concurred with his opinion.
On February 4, 2014 appellant underwent a cervical laminectomy at C3-4, C4-5, C5-6,
C6-7 and a posterior cervical fusion at C3-7.
In a decision dated February 5, 2014, OWCP denied appellant’s claim for compensation
from December 14 to 27, 2003. It further found that the medical evidence was insufficient to
show that he required surgery causally related to his accepted work injury.
On February 7, 2014 appellant, through counsel, requested a telephone hearing before an
OWCP hearing representative.
In a report dated February 19, 2014, Dr. Duran reviewed Dr. Ghanma’s report and his
conclusion that appellant’s current condition was not due to his 2003 motor vehicle accident. He
noted that appellant did not have cervical pain or radiculopathy before his motor vehicle
accident. Dr. Duran stated:
“Over approximately a 10-year period of time, unfortunately [appellant’s]
symptoms progressed and he had further degeneration in the cervical spine
resulting in stenosis, as well as, nerve root compression. It is of my medical
opinion that the traumatic neck injury from 2003 ultimately led to these changes
in his cervical spine. I am basing this off of the fact that, prior to the motor
vehicle accident, [appellant] had no neck issues whatsoever. It was a severe
injury at that time resulting in severe neck pain and restricted range of motion,
which ultimately resolved over a significant period of time with extensive
physical therapy. It is well known that trauma at this level can ultimately lead to
changes over time in the cervical spine, which can ultimately lead to stenosis
leading to radicular symptomatology into the upper extremities. At this point in
time, due to [appellant’s] severe right arm pain and weakness and the fact that
[he] is requiring chronic narcotic medications to control his pain, I do not believe
that he is capable of performing his work duties. Therefore, it is my opinion that
his recent diagnosis of cervical disc disease, as well as, cervical spinal stenosis
should be allowed on his claim and that the above work restrictions are
appropriate as he is unable to perform his duties at work at this time….”
At the telephone hearing, held on August 6, 2014, appellant’s counsel argued that
Dr. Ghanma’s reports are consistently unfavorable to claimants. He also maintained that there
was a conflict in medical opinion.
By decision dated November 3, 2014, an OWCP hearing representative affirmed the
February 5, 2014 decision.
LEGAL PRECEDENT -- ISSUES 1 & 2
A “recurrence of disability” means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous

4

injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.4
Appellant has the burden of establishing by the weight of the substantial, reliable, and
probative evidence a causal relationship between his recurrence of disability and his employment
injury.5 This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.6
Section 8103 of FECA7 provides that the United States shall furnish to an employee who
is injured while in the performance of duty, the services, appliances, and supplies prescribed or
recommended by a qualified physician, which OWCP considers likely to cure, give relief, reduce
the degree of the period of disability, or aid in lessening the amount of monthly compensation.8
In interpreting this section of FECA, the Board has recognized that OWCP has broad discretion
in approving services provided under section 8103, with the only limitation on OWCP’s
authority being that of reasonableness.9
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.10 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.11
ANALYSIS -- ISSUES 1 & 2
OWCP accepted that on August 23, 2003 appellant sustained cervical, thoracic, and
lumbar strains, and a recurrent abdominal herniation in a motor vehicle accident. Appellant
underwent incisional herniorrhaphies on November 3, 2003. He resumed part-time employment
on January 4, 2004 and full-time employment without restrictions on February 25, 2004.
4

20 C.F.R. § 10.5(x).

5

Carmen Gould, 50 ECAB 504 (1999).

6

Mary A. Ceglia, 55 ECAB 626 (2004).

7

Supra note 1.

8

5 U.S.C. § 8103; see Thomas W. Stevens, 50 ECAB 288 (1999).

9

Joseph P. Hofmann, 57 ECAB 456 (2006); James R. Bell, 52 ECAB 414 (2001).

10

5 U.S.C. § 8123(a).

11

20 C.F.R. § 10.321.

5

On August 25, 2013 Dr. Duran, appellant’s attending physician, diagnosed cervical disc
disease with nerve root compression at C6-7, which he attributed to the 2003 employmentrelated motor vehicle accident. On November 8, 2013 OWCP received a request to authorize a
cervical fusion. In a report dated November 21, 2013, Dr. Duran reviewed the opinion of
Dr. Kang recommending a C3-7 laminectomy and fusion. He again related that appellant
sustained cervical disc disease due to the 2003 motor vehicle accident and asserted that the
surgery was medically necessary.
In a report dated December 19, 2013, Dr. Ghanma, an OWCP referral physician,
discussed appellant’s work injury and diagnosed a resolved recurrent abdominal herniation and
resolved cervical, thoracic, and lumbar strains. He opined that he was unable to relate the
stenosis of the cervical spine to the work injury and found that a cervical sprain would not cause
stenosis. Dr. Ghanma advised that the requested C3 to C6 fusion was necessary, but unrelated to
the employment injury.
On February 19, 2014 Dr. Duran reviewed Dr. Ghanma’s report and disagreed with his
conclusions. He indicated that appellant did not have neck problems prior to the injury and
found that the injury was sufficiently severe to lead to spinal changes over time, including
stenosis and radiculopathy. Dr. Duran opined that appellant was disabled from employment.
The Board finds that a conflict exists between Dr. Duran and Dr. Ghanma regarding
whether appellant required a cervical laminectomy and fusion as a result of his August 23, 2003
employment injury and whether he was disabled due to his work injury beginning
December 14, 2013. Section 8123(a) of FECA provides that, if there is a disagreement between
the physician making the examination for the United States and the physician of the employee,
the Secretary shall appoint a third physician who shall make an examination.12 On remand,
OWCP should refer appellant to an appropriate specialist for an impartial medical evaluation to
determine whether he required a cervical fusion as a result of his August 23, 2003 employment
injury and to address whether he was disabled on or after December 14, 2013 as a result of his
accepted injury. After such further development as deemed necessary, it should issue a de novo
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

12

5 U.S.C. § 8123(a); S.E., Docket No. 14-963 (issued August 13, 2014).

6

ORDER
IT IS HEREBY ORDERED THAT the November 3, 2014 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: April 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

